per curiam:
El Lcdo. César A. Melecio Morales fue separado indefinidamente de la profesión de abogado por razón de incapa-cidad mental, según lo dispuesto en la Regla 13.1 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A, habiéndose considerado esta separación como una medida especial de protección social y no como un desaforo.
El licenciado Melecio Morales solicitó el 29 de noviembre de 1989 que se le reinstalase a la práctica de la abogacía. El Tribunal refirió la solicitud a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía para su evaluación y recomendación.
Luego de varios incidentes, el 17 de diciembre de 1990 recibimos el informe final preparado por dicha Comisión en relación con la reinstalación del señor Melecio Morales.
La Comisión nos informa que celebró una vista en este caso el 29 de octubre de 1990 y que en ella testificaron, además del propio peticionario, tres (3) personas que lo conocen, así como cuatro (4) peritos siquiatras. La prueba pericial siquiátrica que le mereció crédito a la Honorable Comisión estableció que no existe funda-mento suficiente en el comportamiento y en el carácter del señor Melecio Morales que justifique mantenerlo separado de la profe-sión de abogado.
Luego de considerar y evaluar toda la prueba testifical, así como la documental, la Comisión quedó satisfecha de que el peticionario está en la actualidad mentalmente capacitado para ejercer la profesión de abogado y recomendó unánimemente a este Tribunal que reinstale al peticionario al ejercicio de la abogacía en Puerto Rico.
*958El Tribunal, por entender que se ha cumplido con el propósito rehabilitador de la medida impuesta, acepta la recomendación de la Comisión y ordena la reinstalación del peticionario César A. Melecio Morales al ejercicio de la abogacía en Puerto Rico.